              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

KAREN SCHEUNEMANN,

                   Plaintiff,
                                                  Case No. 17-CV-1641-JPS
v.

MEYER & NJUS, P.A.,
                                                                  ORDER
                   Defendant.


      On December 6, 2018, the parties filed a joint stipulation of dismissal

of this action with prejudice and without costs assessed to either party.

(Docket #38). The Court will adopt that stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii). The pending motion for an order regarding admissions,

(Docket #14), and motion for summary judgment, (Docket #18), will be

denied as moot.

      Accordingly,

      IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #38) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party;

and

      IT IS FURTHER ORDERED that the motion for an order regarding

admissions (Docket #14) and motion for summary judgment (Docket #18)

be and the same are hereby DENIED as moot.
Dated at Milwaukee, Wisconsin, this 7th day of December, 2018.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
